Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on February 28, 2019, has been made of record and entered.  In this amendment, claims 3-5, 14, and 16 have been amended to eliminate multiple claim dependency, and new claim 17 has been added.
	Claims 1-17 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it cannot be determined which of the criteria (i)-(viii) recited therein are to define the claimed enhanced catalyst.  The claim appears to be missing either an “and” or an “or” to further distinguish definition of the aforementioned criteria.  
	Claim 9 is indefinite for lacking antecedent basis for the limitation “the enhanced catalyst prepared by the method of claim 6”.  As there is no individual claim drawn to an enhanced catalyst prepared by the method of claim 6, this limitation will be interpreted, for examination purposes, as “an enhanced catalyst prepared by the method of claim 6”.
	Claim 17 is indefinite due to the presence of the claim limitation “effective conditions to give a polyolefin product”.  Such a limitation does not clearly set forth process parameters (e.g., reaction time, temperature, pressure, feed rate of the polymerizable olefin, etc.) envisioned by the claimed method.  Further, it is considered that although claim 17 recites functional language regarding this phrase, it cannot be determined from the disclosure what values would be effective.  In re Mattison, 184 U.S.P.Q. 484 (CCPA 1975).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 9-11, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (WO 2008/022430, Applicants’ submitted art).
Regarding claims 1, 2, 4, 6, 11, and 13, Wang et al. teach an olefin polymerization procatalyst and its preparation, wherein a solid product comprising magnesium halide is first produced from a diorganomagnesium compound and a source of active chlorine (e.g., hydrogen chloride), said solid product is removed from unreacted components, and a tetravalent titanium chloride species (e.g., titanium chloride) is added to the solid product, thereby forming a procatalyst (as no aluminum-containing components are disclosed, the limitation “free of Al” in Applicants’ claim 2 is considered read upon).  Wang et al. further teach the feasibility in reacting 
Regarding claims 9, 10, and 14-17, Wang et al. teach processes for the co-polymerization of ethylene and C3-20 mono- and di-olefins, and polyethylene polymers prepared therefrom.  See page 8, line 3 to page 10, line 3 of Wang et al.
In view of these teachings, Wang et al. anticipate claims 1, 2, 4, 6, 9-11, and 13-17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2008/022430, Applicants’ submitted art).
Wang et al. are relied upon for its teachings as stated in the above 102(a)(2) rejection of claims 1, 2, 4, 6, 9-11, and 13-17.
claims 3, 7, and 8, Wang et al. teach the preparation of the aforementioned magnesium halide, wherein a diorganomagnesium compound is reacted with less than 2 mole equivalents of chlorine (e.g., HCl).  See page 4, lines 14-30 of Wang et al., as well as page 13, lines 1-12, which teaches the presence of cyclohexane during said preparation and the employment of butylethylmagnesium (in heptane solution; see page 10, lines 28-29) as an exemplary diorganomagnesium compound. 
The teaching of less than “2 mole equivalents” is considered to encompass Applicants’ claim limitation “1.95 to 2.05 mole equivalents”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to select the optimal amount of mole equivalents of chlorine (e.g., HCl) disclosed by Wang et al., as it has been held that: “Where claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (CCPA 1976).  See also MPEP 2144.05

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2008/022430, Applicants’ submitted art) as applied to claim 1 above, and further in view of Lynch et al. (WO 2008/147494; Applicants’ submitted art).
claim 5 regarding contacting the procatalyst with either an organoborane or an organoboron.
Regarding claim 5, Lynch et al. teach the preparation of catalysts comprising an alkylmagnesium silylamide, a transition metal (e.g., TiCl4), and a co-catalyst (e.g., trialkyl aluminum, aluminoxanes, and mixtures thereof), wherein the catalyst may be supported on magnesium chloride, and further wherein the support may be pre-treated with chemical additives, examples of which include alumoxane (aluminoxane), organoborane, etc.  See page 3, line 24 to page 4, line 22 of Lynch et al.  
Lynch et al. further disclose the preparation of polyethylene via polymerization of ethylene or an ethylene/1-olefin mixture, in the presence of the aforementioned catalysts, see claim 1 of Lynch et al.
As both Wang et al. and Lynch et al. teach polymerization catalysts comprising the same or similar components, motivation to combine these references’ teachings is deemed proper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the catalysts disclosed in Wang et al. by incorporating therein, as a pretreatment of the magnesium chloride support, organoborane, as suggested by Lynch et al., because combining two or more materials disclosed by the prior art for the In re Kerkhoven, 205 U.S.P.Q. 1069.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2008/022430, Applicants’ submitted art) as applied to claim 11 above, and further in view of Masi et al. (U. S. Patent No. 5,070,051).
Wang et al. is relied upon for its teachings with respect to claim 11, as discussed above.  However, Wang et al. do not teach or suggest the limitations of claim 12 regarding the presence of a conditioning compound.
	Regarding claim 12, Masi et al. teach a catalyst component for the polymerization of ethylene and C3-C10 alpha-olefins prepared by forming a support by spray-drying an ethanolic solution of magnesium chloride, and reacting said support with a hafnium or zirconium alkoxide, and finally reacting the thus treated support with an alkyl aluminum chloride (Abstract).  See col. 3, lines 21-40 and col. 4, lines 21-40 of Masi et al., the former of which further discloses hafnium or zirconium tetra-iso-propoxides as exemplary alkoxides.
	As tetraisopropoxides of hafnium and zirconium are disclosed in Applicants’ specification as exemplary “conditioning compounds” (see paragraph [0047] of Applicants’ Specification), the skilled artisan would 
Further, as both Wang et al. and Masi et al. teach polymerization catalysts comprising the same or similar components, motivation to combine these references’ teachings is deemed proper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the catalysts disclosed in Wang et al. by incorporating therein, hafnium or zirconium alkoxides, as suggested by Masi et al., because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon in this Office Action provide technological background in the art of polymerization catalysts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 26, 2021